                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JOHN WAHRMUND d/b/a
WAHRMUND FARMS                                                                         PLAINTIFF

v.                                 Case No. 4:16-cv-00137-KGB

TERRY BUSCHMAN, RYAN BUSCHMAN, and
CATTLE CONNECTIONS, LLC                                                            DEFENDANTS

AND

TERRY BUSCHMAN; and
RYAN BUSCHMAN                                                          COUNTER-CLAIMANTS

v.

JOHN WAHRMUND d/b/a
WAHRMUND FARMS                                                         COUNTER-DEFENDANT

CATTLE CONNECTIONS, LLC                                                    CROSS-DEFENDANT

                                              ORDER

       This matter came for trial before the Court on Monday, June 24, 2019. Plaintiff/counter-

defendant John Wahrmund d/b/a Wahrmund Farms (“Wahrmund”) and defendant/counter-

claimants Terry Buschman and Ryan Buschman (collectively the “Buschmans”) appeared through

their counsel and commenced the trial of this matter. For the reasons stated on the record during

the trial of this matter, the Court denied, in part, and granted, in part, the Buschmans’ objection to

Wahrmund’s use of applications for USDA flood benefits (Dkt. No. 75). The Court denies as moot

Wahrmund’s motion to declare witness unavailable (Dkt. No. 76) and denies as moot motion to

strike improper deposition testimony designated by defendants (Dkt. No. 79). Also, for the reasons

stated on the record during the trial of this matter, the Court granted the motion to quash subpoena

served on government employee and excluded pursuant to Federal Rules of Evidence 401, 402,
and 403 the anticipated testimony of Robert Evans, Conway County Executive Director of the

Farm Service Agency, U.S. Department of Agriculture (Dkt. No. 86).

       So ordered this 27th day of June, 2019.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 2
